This is a new question, and one both of consequence and difficulty. The decrees of the register unappealed from, are binding on all the world, yet all parties have the right of appeal for a limited time. Every heir may appeal successively. The decree of the Orphan's Court is conclusive on the party appealing, but not on the other parties having the right to appeal. What then shall be *Page 56 
the rule of evidence or measure of liability as to a party who has not appealed, the decree of the register or the decree of the Orphans' Court made on the appeal of another party? The record of his sister's appeal was not conclusive against the present plaintiff — should it then be conclusive for him? And yet the uniform practice has been to receive the corrected accounts in favor of all interested. Such a rule of evidence tends to prevent multiplicity of suits, as a contrary, one would compel each heir or creditor to prosecute an appeal; and it seems but reasonable, at least as to persons whose right of appeal is not barred, that they should have the benefit of the correction of the accounts, though made at the instance of another party similarly situated. According to this view, we have come to the conclusion, that the Orphans' Court proceedings are evidence in favor of any party not barred at the time of the appeal, whether heir or creditor, and who acquiesces in the appeal taken. Plaintiff cannot avail himself, therefore, of the first account, as it was barred; but he may use the other accounts as corrected, in respect of which he falls within the rule laid down.
The parties agreed to take a verdict subject to the opinion of the court, on a more mature consideration of these questions.